Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-12, as originally filed 21 MAY 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 AUG. 2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
(Cl. 1, Cl.  12) "lower edges that are secured within the corresponding recesses" have not been explicitly pointed out
(Cl. 1) "cut outs at the upper edge" have not been explicitly pointed out;
(Cl. 1) "opened bottom" has not been explicitly pointed out

The drawings fail to show the following as described in the specification:
"20a", "20b", "22a", and "22b" as disclosed in the specification do not appear in the drawings; Examiner recognizes characters "20(a)", "20(b)", "22(a)" and "22(b)" which appear to correlate to the disclosed characters but the specification should be amended to match the drawings to avoid confusion
Similarly, the specification references "FIG. 1a" in paragraph [0029] but no "FIG. 1a" appears in the drawings; the Examiner recognizes "FIG. 1A" which appears to correlate to the disclosed character but the specification should be amended to match the drawings to avoid confusion
FIG(s)1A,1B, 1C: reference characters "18" and "36" should not be underlined as they do not indicate a surface or cross section (see 37 CFR 1.84(p)(3));
FIG(s) 2: the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line (see 37 CFR 1.84 (h)); the Examiner suggests a section line should be drawn in FIG. 1B which cuts across the window frames and door frames because FIG. 2 is incorrectly identified as a "plan view" in paragraph [0020].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  
Cl. 1 ln. 16-17: replace "cut outs" with --cut-outs-- as described in the specification as filed
Cl. 9 ln. 1: replace "upon" with --within-- as claim 8, upon which this claim depends, introduces the channel as being "anchored within" and this could be confusing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 13; Cl. 1 ln. 16; Cl. 1 ln. 18: the phrases "lower edges that are secured within the corresponding recesses", "cut outs at the upper edge", and "opened bottom" are vague, indefinite, and confusing as being unclear by lacking proper antecedent basis within the specification and/or or drawings, rendering these limitations confusing. It is unclear how or where the lower edges are defined or how and where how they are secured; it is unclear how or where the cut-outs/cut outs are defined; and similarly, it is unclear how to interpret "open bottom" as at least FIG. 1B appears to include a well understood bottom indicated with reference character "40", the underline appearing to indicate a surface (see 37 CFR 1.84(p)(3)). Clarification is required.

Cl. 1 ln. 10; Cl. 8 ln. 5: the recitation of "channel" is vague, indefinite and confusing as the word "channel" typically is defined as a gutter, depression, groove, or furrow, making it unclear how the "channel 54" as described in the specification, is to be interpreted. See MPEP 2111.01, which states in part “An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” and, if done, must “set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change” in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).”

Cl. 1 ln. 14: the phrase "such that they" renders the claim indefinite because it is unclear whether the limitations following the phrase "such" are part of the claimed invention.  See MPEP § 2173.05(d). It is suggested to replace "such" with --so-- and the Examiner interpreted this claim as such.

Claims 2-7, and 9-12 though not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Brennan US 5400553 A in view of Seavy US 7318300 B1.
As per claim 8 Brennan teaches a facility constructed from pre-fabricated components comprising: 
a structure including a far wall (rear wall 104, FIG. 2), 
a near wall (front 102, FIG. 2), 
opposing side walls (walls 110, 106, FIG. 2), 
each of the walls having a height (see height which compasses fixtures 140, 142, 144, 146, FIG. 2), 
the walls being constructed from pre-fabricated concrete (see "concrete or masonry" 6:37), 
a recess extending along the far wall (rear wall 104, FIG. 2), 
two spaced recesses (see recesses between portions 192 and 196 as well as 190 and 194, FIG. 4) extending along the near wall (front 102, FIG. 2);
angle irons ("U"-shaped beams 206, 208, FIG. 4) anchored within each of the spaced recesses of the near wall (front 102, FIG. 2), 
the channel and angle irons each having lower edges that are secured within the corresponding recesses (see "secured" at bolt 212, FIG. 4); 
a main divider (undisclosed  "divider" 108, FIG. 2; compare to wall 18 in prior art FIG. 1) at one end and two legs (see legs at 134, 138, FIG. 2) at an opposite end, 
the main divider (undisclosed  "divider" 108, FIG. 2; also 108, FIG. 4; compare to wall 18 in prior art FIG. 1) positioned over the far wall (rear wall 104, FIG. 2)
each leg being positioned over one of the angle irons of the near wall (see "positioned over" FIG. 2).  
Brennan fails to explicitly disclose:
a metal channel anchored within the recess of the far wall,
a metal panel, and
the panel having a hollow interior
Seavy teaches these obvious connections capable of inclusion in the assembly of Brennan, specifically:
a channel (support members 51, 61, FIG. 7A) anchored within the recess (FIG. 7A) of the far wall (21a, 21a', FIG. 7A); 
a metal panel (52, 62 FIG. 7A); and 
the panel having a hollow interior (see "interior" between surfaces 52 and 62, FIG. 7A).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Brennan by substituting the hollow metal wall with its proximal and distal connecting structures as taught by Seavy in order to provide a cell that allows for relatively inexpensive fabrication and structures for interlocking multiple cells on-site in a convenient and efficient manner.

As per claim 11 Brennan in view of Seavy teaches the limitation according to claim 8 and Brennan further discloses wherein the two legs of the metal panel define a sub-compartment (see "sub-compartment" between minor portion 134, chase 130, and minor portion 138, FIG. 2) within the facility. 

As per claim 12 Brennan in view of Seavy teaches the limitation according to claim 8 and Brennan further discloses wherein fixtures (commodes 140, 142 and wash bowls 144, 146, FIG. 2) are provided on the walls for affixing a toilet and sink.  

Claim 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Seavy as applied to claim 8 and further in view of Lack, Jr. US 8833002 B2 (Lack).
As per claim 9-10 Brennan in view of Seavy teaches the limitation according to claim 8 but the combination but fails to explicitly disclose:
the channel upon the far wall is secured via concrete anchors and bolts; and
the angle irons of the near wall are secured via concrete anchors and bolts.
Lack teaches concrete anchors and bolts, specifically:
the channel upon the far wall is secured via concrete anchors (threaded holes 12, FIG. 4) and bolts (bolts 10 FIG. 8); and
the angle irons of the near wall are secured via concrete anchors (threaded holes 12, FIG. 4) and bolts (bolts 10 FIG. 8).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Brennan in view of Seavy by substituting the connection assembly as taught by Lack as an obvious design choice of fastening one metal divider to the concrete rear wall.

Allowable Subject Matter
Claim 1-7 would be allowable if rewritten to overcome the drawing objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Felson US 3729875 A teaches a channel which includes corresponding apertures to receive bolts

    PNG
    media_image1.png
    656
    587
    media_image1.png
    Greyscale

Klett et al. US 3703058 A teaches tabs (36) which provide guide means which facilitate proper positioning of modules

    PNG
    media_image2.png
    1140
    672
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635